IN THE UNITED STATES DISTRICT COURT FOR
THE SOUTHERN DISTRICT OF GEORGIA 2019 Jur yt
SAVANNAH DIVISION
PATRICIA BRAZELL,
Plaintiff,
CASE NO. CV418-140

Vis

WAL-MART STORES EAST, LP, and
XYZ ENTITY,

Defendants.

SS a sas a eae aA ea ea eee ee ee

 

ORDER

Before the Court is the parties’ Joint Stipulation of

Dismissal. (Doc. 39.) Pursuant to Federal Rule of Civil
Procedure 41(a) (1) (A) (ii), a plaintiff may dismiss an action by
filing “a stipulation of dismissal signed by all parties who

have appeared.” As requested by the parties, this action is
DISMISSED WITH PREJUDICE. Each party shall bear its own costs
and attorneys’ fees. The Clerk of Court is DIRECTED to close
this case.

#6
SO ORDERED this /¢™ day of July 2019.

Lari GS

WILLIAM T. MOORE, &.
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF GEORGIA

 
